DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks filed 12/14/2021, with respect to the rejections of the claims under 35 U.S.C. 103 over Sekine (JP 6374072) in view of Izumida (JP 2019-155465) and the Double Patenting rejection over copending ‘838 in view of Izumida have been withdrawn in view of the Examiner’s Amendment below. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Carrier on 3/8/2022.
The application has been amended as follows: 
Claim 1: Replace “consisting essentially of Sn, Cu, Ni and Ge” with “consisting of Sn, Cu, Ni, Ge and inevitable impurity” at line 4.
Claim 4: Replace “consisting essentially of Sn, Cu, Ni and Ge” with “consisting of Sn, Cu, Ni, Ge and inevitable impurity” at line 4.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a metal particle having the claimed composition and having the claimed microstructure, including the endotaxial joint. While Izumida (JP 2019-155465) teaches including Ge in a solder particle, this is done for certain reasons. First, it prevents oxidation during reflow, which is not done in Sekine (JP 6374072) and therefore, there would be no motivation to modify Sekine for this purpose. Second, it prevents chip standing. However, this object is achieved expressly within the context of a specific Sn-Ag alloy chosen for its chip standing prevention properties, and the claimed metal particle does not permit inclusion of other elements beyond those recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOBEI WANG/Primary Examiner, Art Unit 1784